Citation Nr: 0937137	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  07-16 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including secondary to service-
connected disabilities.

2.  Whether the reduction of the disability evaluation for 
degenerative arthritis of the lumbar spine with neuropathy 
left lower extremity, from 40 percent to 20 percent, 
effective April 1, 2006, was appropriate, to include 
consideration of whether an increased evaluation is 
warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to 
February 1987

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2005 and January 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri

The issue of entitlement to service connection for an 
acquired psychiatric disorder, including secondary to 
service-connected disabilities is addressed in the Remand 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

On September 17, 2008, prior to the promulgation of a 
decision in the appeal, the Veteran withdrew his appeal as to 
the issue of whether the reduction of the disability 
evaluation for degenerative arthritis of the lumbar spine 
with neuropathy left lower extremity, from 40 percent to 20 
percent, effective April 1, 2006, was appropriate, to include 
consideration of whether an increased evaluation is 
warranted.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of whether the reduction of the 
disability evaluation for degenerative arthritis of the 
lumbar spine with neuropathy left lower extremity, from 40 
percent to 20 percent, effective April 1, 2006, was 
appropriate, to include consideration of whether an increased 
evaluation is warranted, has been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the Veteran or by his or her authorized representative.  38 
C.F.R. § 20.204.  As of September 17, 2008, the Veteran has 
withdrawn the issue of whether the reduction of the 
disability evaluation for degenerative arthritis of the 
lumbar spine with neuropathy left lower extremity, from 40 
percent to 20 percent, effective April 1, 2006, was 
appropriate, to include consideration of whether an increased 
evaluation is warranted, and hence, there remains no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the issue of whether the reduction of 
the disability evaluation for degenerative arthritis of the 
lumbar spine with neuropathy left lower extremity, from 40 
percent to 20 percent, effective April 1, 2006, was 
appropriate, to include consideration of whether an increased 
evaluation is warranted, and it is dismissed.


ORDER

The issue of whether the reduction of the disability 
evaluation for degenerative arthritis of the lumbar spine 
with neuropathy left lower extremity, from 40 percent to 20 
percent, effective April 1, 2006, was appropriate, to include 
consideration of whether an increased evaluation is 
warranted, is dismissed.


REMAND

The Veteran is seeking service connection for an acquired 
psychiatric disorder, claimed as anxiety and depression.  He 
alleges this condition is secondary to his service-connected 
disabilities.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists; and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).

After reviewing the Veteran's claims file, the Board 
concludes that additional development is necessary in order 
to comply with VA's duty to notify and assist.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A.

The June 2005 VA examination for mental disorders noted that 
the Veteran was receiving disability payments from the Social 
Security Administration (SSA).  Moreover, the Veteran 
indicated that he had been provided a mental evaluation by 
the SSA.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where there has been a 
determination that the Veteran is entitled to SSA benefits, 
the records concerning that decision are needed by the VA for 
evaluation of pending claims, and must be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Under the 
circumstances of this case, an attempt should be made by the 
RO, with the assistance of the Veteran, to obtain these 
records.

A January 2001 treatment summary report from A. Ahmed, M.D. 
and the Pathways Community Behavioral Healthcare, Inc., noted 
that the Veteran started receiving treatment there in 
December 1999.  The report indicated that the Veteran had 
been diagnosed with impulsive control disorder; psychotic 
disorder, not otherwise specified; and mental retardation.  
Under the circumstances of this case, the RO should attempt 
to obtain, with any necessary assistance from the Veteran, 
the underlying treatment records referred to in this summary 
report.

In addition, the Board finds that a new VA examination for 
mental disorders is required to ascertain the relationship, 
if any, between the Veteran's current acquired psychiatric 
disorder, diagnosed as major depressive disorder, and his 
service-connected disabilities.  Specifically, notations 
within the June 2005 VA examination for mental disorders 
suggest that the Veteran's service-connected disabilities may 
have permanently aggravated his major depressive disorder, 
recurrent.  Specifically, the report concluded with a Global 
Assessment of Functioning (GAF) score of 48.  It also noted 
that, "[i]f only the depression is secondary to the pain and 
the service-connected injury were considered, the GAF would 
be equal 65."  The report also cryptically stated, "[p]ain, 
inability to work and depression related to the pain account 
for a small percentage of his current depression."  

Thus, it is unclear from the current medical evidence of 
record whether the Veteran's current psychiatric disorder has 
been caused or aggravated by the Veteran's service-connected 
disabilities.  Under these circumstances, a new VA 
examination is necessary in this matter.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  Specifically, the 
Board is interested in obtaining all 
available treatment records from A. 
Ahmed, M.D. and Pathways Community 
Behavioral Healthcare, Inc., which began 
treating the Veteran on December 6, 1999; 
and any other updated treatment records 
which may be available.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The Veteran must then be 
given an opportunity to respond.  

2.  The RO must contact the Veteran 
requesting information concerning any 
award of SSA disability benefits.  
Thereafter, the RO must request all 
materials, to include any medical 
records, regarding disability benefits 
from SSA.  These records must be 
associated with the claims file.  If 
these records are not available, a note 
to that effect must be included in the 
Veteran's claims folder.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The Veteran must then be 
given an opportunity to respond.  

3.  The Veteran must be afforded the 
appropriate VA examination to determine 
the etiology of any acquired psychiatric 
disorder found.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Following a review of the 
service and post service medical records, 
the examiner must state whether any 
diagnosed acquired psychiatric disorder 
is related to the Veteran's active duty 
service; or whether any such condition is 
due to or aggravated by the Veteran's 
service-connected disabilities.  A 
complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.

4.  The RO must notify the Veteran that 
it is his responsibility to report for 
the scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claims.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  The examination reports must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the RO must then re-adjudicate the 
issues on appeal.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The appeal must then be returned to the 
Board for appellate review.  

7.  This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


